Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
3.	Claims 1-15 are allowed 
4.	Independent claims 1 and 6 claim a display system and vehicle that have novel structures are provided. The display system includes a display panel, a correction circuit, and a memory circuit. The display panel is flexible. The display panel includes a display region and a non-display region. The memory circuit has a function of storing first data about the display region and second data about the non-display region. The non-display region has a region which overlaps with the display region when the display panel is bent. The correction circuit has a function of generating image data to be written to pixels in the display region on the basis of the first data and the second data, in a manner not disclose or suggested in any prior art.  

	The representative closest prior art is Abe US patent Application (20130278624), hereinafter “Abe” , Akaishi US patent Application (20160284320), hereinafter “Akaishi’ and Sugiura et al., US patent Application (20170178290), hereinafter “Sugiura”, which do not teach the features claimed in the independent claims, 1 and similarly worded claim 6: “1. A display system comprising: a display panel comprising: a display region; and a non-display region; and a control IC attached to the non-display region, the control IC comprising: a memory circuit configured to store display region data; a correction circuit configured to compress or enlarge first image data based on the display region data and convert into second image data for  a size of the display region; and a display driver IC configured to output the second image data to the display panel,. wherein the non-display region comprises a bending portion and is configured to be bent at the bending portion, and wherein the control IC overlaps with the display region”.

In regards to claims 1 and 6 the representative prior art is Abe, Akaishi and Sugiura. Abe discloses a display unit has a flexible display section, a detection section for detecting a deflection amount and a deflection direction of the display section, a determination section for determining a visible portion and a non-visible portion of the display section based on the deflection amount and the deflection direction, and a control section for controlling display contents of the display section. The control section either prevents an image display on the non-visible portion or displays one of a fixed image or a pre-set moving image on the non-visible portion. The display unit also includes a displacement sensor located in the same region as the display section.
Akaishi discloses a write circuit of a storage device, in a first mode, writes a plurality of first pixel data units, each of the first pixel data units being constituted by data for pixels that are on the same data line and on different scan lines in a display panel, into a plurality of memory cells connected to a selected word line, and in a second mode, writes a plurality of second pixel data units, each of the second pixel data units being constituted by data for pixels that are on the same scan line and on different data lines in the display panel, into a plurality of memory cells connected to a selected word line.
Sugiura discloses a display device includes: a receiving unit configured to receive first image data from an external device coupled via a network; a determining unit configured to determine, based on a size of an image represented by the first image data received by the receiving unit, whether the first image data is able to be reproduced in a display region of the display device; a generating unit configured to generate, based on the first image data, second image data representing an image in a size that conforms with a size of the display region, in response to a determination that the first image data is not able to be reproduced in the display region; a storing unit configured to store the second image data generated by the generating unit; and a display unit configured to reproduce, on the display device, the second image data generated by the generating unit.

In regards to claims 1 and 6 Abe, Akaishi and Sugiura, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art prior to the effective time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “a display driver IC configured to output the second image data to the display panel,. wherein the non-display region comprises a bending portion and is configured to be bent at the bending portion, and wherein the control IC overlaps with the display region” of the claimed invention.  Claims 2-5, 12 & 13;  and 7-11, 14 & 15 depend from claim 1 and 6 respectively and as such the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694